01/04/2022



                                                                                  Case Number: DA 21-0422




            IN THE SUPREME COURT OF THE STATE OF MONTANA


CONNIE HUMES,                                Cause No.: DA 21-0422

              Plaintiff/Appellant,

      vs.                                    ORDER GRANTING
                                             APPELLEES’ UNOPPOSED
FARMERS INSURANCE EXCHANGE                   MOTION FOR EXTENSION OF
and MID-CENTURY INSURANCE                    TIME
COMPANY,

              Defendants/Appellees.


      Upon unopposed motion by the Defendant/Appellees, and with good

consideration,

      IT IS HEREBY ORDERED that Appellees’ motion requesting a 30-day

extension of time to file their answer brief is GRANTED. Appellees have up to and

including February 14, 20022 in which to file their brief.

      Dated this ____ day of January 2022.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           January 4 2022